Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2020 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 10-12, 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lam (20160016690) in view of Abey (3982875) an Phan (20180170629).
Lam discloses container (figs 1-12), receptacle (receptacle of 10), mouth (12), rim (14), first bearing surface (upper horizontal surface of 14 as shown in fig 2 and parallel to base at bottom of 10), first outer wall portion (vertical portion between first bearing surface and lower horizontal surface of 14 in fig 2), one or more locking formations (formations on receptacle such as on 14 such as bottom of fig 2 adjacent arrow tail of “38” and “28”); lid (24), skirt (skirt portion of lid shown in fig 2 such as at vertical portions between top of lid and the lower end of lid and horizontal portions therebetween, not including the upper top surface of lid when closed), second bearing surface (any surface of skirt parallel to base) first inner wall portion (vertical portion of portions of skirt), second locking formations (locking 
If there is any question to the above disclosing a slanted upper portion Phan discloses similar art with respect to containers with locking formations and discloses a slanting upper portion within a recess (as for example adjacent above 162 in fig 10, and thought not required, also with a chamfered portion 
With respect to the lark’s tongue finish at the ends, the Office notes it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the chamfer in order to provide a complementary shape to the first locking portion of which is known to provide ease of contact between the elements of which assists the cam-like function provided above.  Further, though not required, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the device because it has been held that a change in shape on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  
The Combined Reference performs the intended use in the claims such being adapted to perform the intended use of being engaged with the references portions, also including flexibility, effortless moving, etc.; four pairs of locking formations (As shown in Lam fig 2 with two one front wall, one perpendicular thereof and another across thereof on lateral sides).  Though not required, the Office merely notes that with respect to the number of features such as formations, it would have been obvious to one of ordinary skill in the art at the time of the number of the above, because it has been held that discovering an optimum value of a result effective variable involves was an obvious extension of the prior teachings.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Further, the Office merely notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device because it has been held that the duplication of parts (such as formations) on the basis of its suitability for the intended use was an obvious extension of the prior teachings.  In re  Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Combined Reference as applied to claim 1 above, and further in view of Plummer (20180194523).
With respect to the lark’s tongue finish at the ends, the Office notes it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the chamfer in order to provide a complementary shape to the first locking portion of which is known to provide ease of contact between the elements of which assists the cam-like function provided above.  Further, though not required, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the device because it has been held that a change in shape on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  However, if there is any question to the above, in order to expedite prosecution, the Office notes that, Plummer discloses similar art with a lark’s tongue finish at both of its ends (242 complementary to 244; The Office notes that Lam discloses lugs, as described above, such as the shape shown on left side of lid in fig 2.  Plummer discloses a lug at 244 with the same shape of the Lug described above of Lam).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the Combined Reference in view of Plummer (by providing the above shape to the provided chamfer) in order to provide complementary shapes for each of attachment and removal.  

Response to Arguments
Applicant's arguments with respect to the claims have been considered but are moot because in view of the amendment the search has been updated and a new rejection has been made.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735